DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 23) and styrene-maleic acid copolymer in the reply filed on August 22, 2022 is acknowledged.
	Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.

Claims
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  1-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (EP 0103420).
Kusumoto et al. disclose dental adhesives comprising a copolymer including hydrophobic group and two carboxyl groups or one anhydride. Hydrophobic groups include styrene (page 5, lines 26-31). Carboxyl groups include maleic and anhydrides include maleic anhydride. The polymers have an average molecular weight ranging from 1,000 to 100,000 (page 7, lines 8-13). The copolymer may comprise 40 to 90% of the hydrophobic group (page 8, lines 18-22). A copolymer was synthesized comprising 48.4 mole % styrene and 51.6% of a maleic acid (Production Example 2 (PE2)). Copolymer PE2 was used in a liquid composition comprising 10 parts by weight (9.5%) of the composition and a solvent (Table 3), meeting a dental solution of instant claim 9. In regard to the MBIC and polydispersity, the compositions of Kusumoto et al. comprise the copolymer of the instant claims and therefore should have similar MBIC values; polydispersity values and less than 10 ppm of residual styrene relative to the total weight of the polymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. The mole % of the instant claims, 50-80 mole % for styrene and 50-20 mole % for maleic acid, overlap that of Kusumoto et al., 40% to 90% of the hydrophobic group (styrene) and 60 to 10 mole % of carboxyl groups (based on the hydrophobic groups). Kusumoto et al. also exemplifies styrene-maleic copolymers with a styrene mole % of 48.4, which is close to the 50. Since this overlap exist, it would have been obvious to one of ordinary skill in the art prior to filing the instant application to have made a styrene-maleic acid copolymer with a 50-80 mole % for styrene and 50-20 mole % for maleic acid and use them in an oral care composition because these values overlap the values disclosed by Kusumoto et al.  

Claims 1-10 and 23 are rejected.
Claims 11-22 are withdrawn.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612